Citation Nr: 9915259	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  93-24 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Sepulveda, 
California


THE ISSUE

Eligibility for fee-basis psychological treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to April 1988 
and had more than 7 months of prior active service.  This 
matter is currently before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision from the 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Sepulveda, 
California, that the veteran was able to obtain the required 
psychological treatment at a VA facility, and thereby denied 
her claim for fee-basis care.  In a decision dated March 24, 
1998, the Board dismissed the appeal after concluding it had 
no jurisdiction to review a decision regarding whether a 
veteran's care must be provided by a VA facility.  That 
decision was appealed to the United States Court of Veterans 
Appeals, now known as the United States Court of Appeals for 
Veterans Claims (Court).  In an order dated November 9, 1998, 
the parties' joint motion for remand was granted, and the 
matter was remanded pursuant to 38 U.S.C.A. § 7252(a) (West 
1991).  [redacted].  The basis for the motion was compliance with Meakin 
v. West, 11 Vet. App. 183 (1998), a precedential decision 
issued during the pendency of this veteran's appeal at the 
Court.  


FINDINGS OF FACT

1.  The veteran, whose service-connected disability renders 
her permanently and totally disabled, was in need of 
psychological treatment that accommodates her hearing 
impairment.  

2.  The VAMC in Sepulveda, California was geographically 
accessible to the veteran. 

3.  The psychological treatment that the veteran requires was 
not available at the VAMC in Sepulveda, California.


CONCLUSION OF LAW

The veteran was eligible for fee-basis psychological 
treatment.  38 U.S.C.A. §§  1703(a), 5107(b) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant is a veteran who sought non-VA psychological 
treatment at VA expense.  She is currently deemed permanently 
and totally disabled due to service-connected Von 
Recklinghausen's Disease with status post spinal surgery, 
loss of use of right foot, weakness of left lower extremity, 
multiple neurofibromatosis, status post craniectomy with 
facial nerve paralysis, and neurogenic bowel.  She is also 
disabled by bilateral hearing loss and urinary incontinence 
due to Von Recklinghausen's Disease.  

In October 1992 the veteran filed a claim for non-VA 
psychological treatment on a fee basis.  

A November 1992, statement from the veteran's non-VA 
therapist explained that she had been treating the veteran 
since October 1992, and that she and the veteran were working 
to establish the therapeutic bond that was necessary to move 
forward in her therapy.  She indicated a desire to continue 
the veteran's treatment.  

In a Standard Form 509, Progress Notes, dated January 15, 
1993, it was reported that the veteran was examined by Dr. 
K., Staff Psychiatrist, who indicated the veteran was 
currently being treated by a non-VA counselor.  Dr. K. 
concluded that the veteran required specialized psychotherapy 
once per week for the next three years, and that VA was 
unable to provide that treatment.  He recommended she be 
approved for that care on a fee basis.  On January 29, 1993, 
he revised that recommendation to require treatment twice 
weekly rather than only once weekly.  

A letter dated in March 1993, from the veteran's non-VA 
therapist reported that she had treated the veteran since 
October 1992, and hoped to continue treating her as the 
veteran continued to work very hard on her issues.  The 
treatment sessions were held twice weekly unless another 
medical appointment prevented the veteran's attendance.  She 
added that the veteran requires consistency and accessibility 
in her therapy, and needs to be seen twice weekly to maintain 
stability.  

In a Standard Form 509, Progress Notes, dated March 26, 1993, 
Dr. S. indicated the veteran's chart was reviewed and the 
case was discussed with Dr. K.  It was recommended that the 
veteran continue with treatment from her non-VA therapist on 
a fee basis, as she had established a rapport with that 
therapist.  

In a Standard Form 509, Progress Notes, dated in April 2, 
1993, Dr. S. reported that the veteran lived in Northridge 
and so the VAMC in Sepulveda was close to her.  She reported 
that the veteran was traumatized by her increasing deafness 
and needed psychological help.  She could still hear, but 
when she cannot she and her therapist communicate in writing.  
The veteran was learning sign language and was teaching it to 
her therapist for the future.  The veteran had anger because 
of childhood abuse and sexual abuse with which she also 
needed to deal.  Dr. S. stated that treatment could be 
offered to the veteran at the Sepulveda VAMC, and that an 
appointment could be set up with the Department of 
Psychology.  Dr. S. also noted that the veteran had a rapport 
with her therapist for six months.  

In a letter to the veteran dated in April 1993 the Chief of 
the MAS at the Sepulveda VAMC informed the veteran that the 
psychiatric treatment that she sought on a fee basis would be 
provided by VA, not by a non-VA source.  There is no 
indication that she was provided with notice of her appellate 
rights at that time.  The Board finds that she was not 
prejudiced by that omission, however, as she subsequently 
perfected an appeal of the decision.  

The veteran filed correspondence with the VAMC in June 1993 
in which she explained that she disagreed with the decision 
denying her non-VA care on a fee basis, and wished to appeal 
it.  She pointed out that she needed to see the particular 
therapist from whom she was then receiving treatment, as she 
had made a good connection with her.  She noted that VA 
examiners had previously opined that treatment by the non-VA 
provider was recommended, then altered their opinions and 
asserted that the same services could be provided by the 
VAMC; the veteran disagreed with that assertion, arguing that 
she had not been treated successfully by VA in the past.  

A Statement of the Case (SOC) was mailed to the veteran in 
August 1993.  That document explained that the reasons the 
claim was denied were that the psychological services the 
veteran required could be provided by the Sepulveda VAMC, and 
that that facility was geographically accessible to the 
veteran, as the veteran lived only eight miles from it.  The 
SOC also explained that the decision on whether the veteran's 
claim for fee-basis care was not appealable to the Board, as 
the Board had no jurisdiction over such determinations.  

In a letter dated in October 1993, the non-VA therapist 
reported that she supported the veteran's attempts to sort 
out her conflict with VA regarding treatment, and was 
prepared to act on the veteran's behalf in that regard.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, filed 
in November 1993 the veteran noted the varying VA opinions 
regarding the need for fee-basis care and indicated that she 
did not want to change therapists, and that she believed that 
the record showed the fee-basis care she continued to receive 
was in her best interest. 

In written argument dated in December 1997 the veteran's 
representative indicated medical care on a fee basis, in 
addition to psychiatric care, was being sought.  However, the 
Board notes that in her VA Form 9 the veteran clearly 
explained that she seeks only psychiatric care on a fee 
basis, not non-psychiatric care.  The Statement of the Case 
and Dr. S.'s April 1993 Progress Notes both report that the 
veteran was receiving the non-psychiatric care she required 
at the VAMC.  Accordingly, the Board has addressed the claim 
only as it relates to psychiatric care on a fee basis.   

Analysis

A veteran's eligibility for medical care at government 
expense is governed by 38 U.S.C.A. § 1701, et seq.  When VA 
facilities are not capable of furnishing economical medical 
services because of geographical inaccessibility or are not 
capable of furnishing the care or services required, the 
Secretary may contract with non-VA facilities to furnish 
medical services.  38 U.S.C.A. § 1710.  Medical care and 
services provided on that basis are referred to as "fee-
basis" care.  

The term "medical services" includes outpatient treatment.  
38 U.S.C.A. § 1701(6), (6)(A), (6)(B); Meakin, supra at 185.  
VA may contract with non-Department facilities to furnish 
care or services to a veteran for treatment of, inter alia, 
any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability.  
38 U.S.C.A. § 1703(a)(1)(C).  Under the plain meaning of 
38 U.S.C.A. § 1703(a), the issue of authorization for fee-
basis medical treatment (i.e., whether a contract should be 
let) does not arise until it is shown that VA facilities were 
geographically inaccessible or incapable of providing the 
required medical care.  Meakin, supra at 186.  Accordingly, 
the Board will consider whether VA facilities were 
geographically inaccessible or incapable of providing the 
required care.  

With regard to whether the Sepulveda VAMC is geographically 
inaccessible to the veteran, Dr. S. reported in her April 
1993 Progress Notes that the VAMC in Sepulveda was 
geographically accessible to the veteran's residence in 
Northridge, California.  The Board notes that the SOC 
reported that the veteran resided only eight miles from that 
facility.  The veteran has not argued that she is unable to 
travel to that facility to receive care, and in fact the SOC 
and Dr. S.'s April 1993 Progress Notes report that the 
veteran was then receiving non-psychological care at that 
facility.  Accordingly, the Board finds that the Sepulveda 
VAMC was not geographically inaccessible to the veteran.

The Board notes that at the time this claim was developed and 
adjudicated, the Secretary construed the law governing the 
Board's jurisdiction to prevent the Board from reviewing 
claims such as this, that is, claims that address the issue 
of whether a veteran is eligible for fee-basis care, as such 
determinations were medical determinations over which the 
Board had no jurisdiction under 38 C.F.R. § 20.101(b).  
During the pendency of this appeal the Court issued a 
decision in Meakin holding that the determination as to 
whether an applicant satisfied the eligibility requirements 
for fee-basis care is not a medical determination, and that 
before a contract for non-VA care can be let, that is, 
whether the non-VA care should be authorized, it must be 
established that not only is the applicant a veteran who 
seeks care for a service-connected disability, but that VA 
facilities are either geographically inaccessible or not 
capable of providing the care or services required.  Meakin, 
supra at 186.  The particular subdivision under which the 
veteran sought medical care in Meakin, 38 U.S.C.A. 
§ 1703(a)(1)(A), addresses medical services for a service-
connected disability, but the operable subdivision in this 
case is subdivision C.  The Court's analysis in Meakin for 
reviewing claims under subdivision A was not specifically 
limited to claims under that subdivision, however, and will 
be applied as the Board reviews this claim under subdivision 
C.  

In a rating decision dated July 18, 1991, the Secretary 
concluded that the disability resulting from the veteran's 
service-connected Von Recklinghausen's Disease, status post 
spinal surgery, loss of use of right foot, weakness of left 
lower extremity, multiple neurofibromatosis, status post 
craniectomy with facial nerve paralysis, and neurogenic 
bowel, was total and permanent in nature.  As the statute 
permits the Secretary to provide medical services for any 
disability to veterans with total disability permanent in 
nature, the veteran has met one of the preliminary 
requirements of establishing eligibility for fee-basis care.  
38 U.S.C.A. § 1703(a)(1)(C).

Next, the Board must ascertain what specific types of care, 
services, or treatment are required before a decision can be 
made as to whether a VA facility can provide those services.  
Meakin, supra at 186.  In the decision on appeal the Chief of 
the MAS and Dr. S. concluded that the psychological services 
that the veteran requires are available from the Department 
of Psychology at the VAMC in Sepulveda, California.  However, 
the record reflects that the veteran suffers near deafness 
bilaterally.  Progress Notes dated in January 1993 from Dr. 
K. and in March 1993 from Dr. S. clearly and unequivocally 
indicate that, because of the veteran's near deafness and her 
increasing reliance on signing, the VA facility could not 
provide the specialized psychological care the veteran 
requires.  Both physicians recommended the veteran receive 
the care on a fee-basis.  Statements from the veteran's non-
VA therapist indicate that despite the veteran's near 
deafness, she and the veteran had devised a means to 
communicate effectively and had established a therapeutic 
rapport.  

The reason identified by Drs. K. and S. for their 
recommendations of fee-basis care was that the veteran 
required specialized psychological care that was not 
available at the VA facility.  The Board observes that Dr. 
S.'s April 1993 Progress Notes do not adequately address the 
matter of the veteran's need for specialized care:  when Dr. 
S. reports that the veteran can communicate in writing, it is 
not clear whether she now concludes the veteran has no need 
for specialized care because the veteran can write to 
communicate, or whether the veteran still has specialized 
needs that now can be met by the VA and, if they can be met, 
how that will be done.  In addition, Dr. S. did not address 
the assertion by Dr. K. that the veteran was becoming 
increasingly dependent on signing.  Based on the foregoing, 
the Board finds that Dr. S.'s April 1993 Progress Notes have 
less probative value than the opinions previously submitted 
by Drs. K and S. 

The question whether the VA was capable of providing the 
services needed by the veteran was a factual matter.  There 
are three clinical reports by VA physicians that at least 
indicated, if not flat out concluded, that the VA facility 
involved was not capable of providing appropriate treatment.  
It is true that Dr. S in her entry of April 2, 1993, did 
reverse her earlier position on March 26, 1993.  The undated 
progress notes by M.G., apparently not a physician, were 
probably prepared on or about April 12, 1993.  These 
statements, moreover, were declarations and were 
unaccompanied by explanation.  There is nothing in this 
record that permits the undersigned to accord greater weight 
to the unfavorable reports.  Essentially, the evidence on 
this matter of fact is in conflict.  Where there are three 
favorable items of evidence and two that are unfavorable, it 
is impossible to conclude that the record preponderates 
against the veteran.  Her claim was at least in equipoise.    


ORDER

Eligibility for fee-basis psychological care is established, 
and the appeal is to this extent granted.  


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

